DETAILED ACTION
Disposition of Claims
Claims 47-65 were pending.  Claims 48-50, 53-54, 57, 59, and 62-65 have been cancelled.  New claims 66-67 have been acknowledged and entered.  Claims 47, 51-52, 55-56, 58, 60-61, and 66-67 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 08/17/2022 regarding the previous Office action dated 05/18/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, US Provisional App. No. 61/391,960, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Namely, the disclosure of the use of the antigen from Varicella-Zoster virus (VZV) glycoprotein E (gE, aka ORF68 and gpI) was not disclosed in the ‘960 application and is not present until the filing of the PCT/US11/55834 application on 10/11/2011.  Therefore, the earliest afforded priority date for all the pending claims is 10/11/2011.



Specification
(Objection withdrawn.)  The objection to the disclosure is withdrawn in light of the submission on 03/16/2022.


Claim Rejections - 35 USC § 112(a); First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(New rejection – necessitated by amendment.)  Claims 47, 51-52, 55-56, 58, 60-61, and 66-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for immunogenic compositions comprising RV01-based lipid nanoparticles (LNPs) (RV01, which comprise about 44% DlinDMA, about 14% DSPC, about 33% Cholesterol, and about 9.5% PEG DMG 2000, wherein the lipid to 150 ug of RNA nitrogen to phosphate (N:P) ratio was 8:1) carrying alphavirus-based replicons encoding the full-length VZV gE, does not reasonably provide enablement for any LNP comprising any RNA molecule encoding any VZV gE immunogen.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). See also MPEP § 2164.01(a) and § 2164.04. Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention/Breadth of the claims.  The claims are drawn to a Varicella-Zoster virus (VZV) immunogenic composition comprising at least one ribonucleic acid (RNA) molecule having an open reading frame encoding at least one glycoprotein E (gE) immunogen formulated in a lipid nanoparticle comprising a cationic lipid comprising a tertiary amine, cholesterol, DSPC, and a PEGylated lipid.  The breadth of the claims allows for the use of the LNP components, such as the cationic lipid, at any concentration or mass ratio within the lipid nanoparticle (LNP).  The breadth of the claims allows for the use of any VZV gE antigen.  Said gE in its full-length form has extracellular, transmembrane, and intracellular domains, and further dependent claims provide the RNA encoding the VZV gE is any self-replicating RNA.  The RNA must also comprise a 5’ cap and a 3’ polyA tail.  Claim 60 is drawn to a method of eliciting any immune response in an individual through the administration in any manner an effective amount of the composition of instant claim 1.  The RNA may also be modified to utilize chemically modified nucleosides, such as pseudouridine, and structural modifications to aid in RNA stability.  The independent claims allow for any modification of the nucleosides within the RNA, wherein said nucleosides may be modified at any percentage/amount (e.g. one nucleoside modified from the wild-type nucleoside to all nucleosides within the antigen modified, or only 10% of the nucleosides modified, etc.).  
State of the prior art/Predictability of the art.  The art has noted that LNP formulations which comprise ionizable cationic lipids can be made less toxic in plasma and tissues by replacing them with rapidly eliminated lipid nanoparticles (reLNP) (Ciaramella, US20200069793A1; ¶[0331]).  LNPs are known to be cytotoxic and induce holes in the lipid bilayers of cells (Leroueil PR, et. al. Nano Lett. 2008 Feb;8(2):420-4. Epub 2008 Jan 25.)  No specific cationic lipids are claimed in the independent or dependent claims, and it is not clear from the specification that multiple lipids were tested for or optimized, as only LNP with DlinDMA appear to have been utilized in the experiments.
LNPs comprising cationic lipids are known in the art, as is delivery of mRNA, but the use of such LNPs can generate an allergic or stress response upon delivery to a host (Szebeni J, et. al. Adv Drug Deliv Rev. 2011 Sep 16;63(12):1020-30. Epub 2011 Jul 14.; Szebeni J. Mol Immunol. 2014 Oct;61(2):163-73. Epub 2014 Aug 12.; Szebeni J, et. al. Biochem Biophys Res Commun. 2015 Dec 18;468(3):490-7. Epub 2015 Jul 14. Review.)  Optimization of the type and concentration of LNP is critical to ensure proper biodistribution and cellular entry, especially depending on the intended use or clinical application of the LNP (see Sects. 4.2.2, 4.5.3, 4.5.5 of Ernsting MJ, et. al. J Control Release. 2013 Dec 28;172(3):782-94. Epub 2013 Sep 25.)  Certain cationic lipids have better biodistribution and therapeutic efficacy, and it is not clear that all cationic lipids with any tertiary amines can be formulated or is stable within the LNPs of the claimed invention, which is drawn to any amount of the cationic lipid present within the LNP.  The art has noted both the criticality of the ionizable amino-lipid within the LNP and the method of delivery (Chen S, et. al. J Control Release. 2016 Aug 10;235:236-244. Epub 2016 May 26. “Introduction” pp. 236-7).  Further, other items in the nanoparticle may inhibit the payload within the LNP from being delivered, such as the presence of hydrophilic PEG moieties (Xue HY, et. al. Curr Pharm Des. 2015;21(22):3140-7.; p. 3143, “Issue of PEGylation”).  The art notes that PEG-lipids should ideally comprise short acyl chains, and while increasing the proportion of PEG-lipids can generate smaller LNPs which enable better translocation to the lymph nodes, the resulting LNPs elicit a less potent immunogenic response than their larger counterparts (Chen et. al. 2016 “Introduction” pp. 236-7).  RNA is inherently difficult to encapsulate, and it requires a fine-tuning of the concentration of cationic lipids in the LNP to allow for RNA packaging and/or association while preventing host cytotoxicity (Xue HY, et. al. Curr Pharm Des. 2015;21(22):3140-7, p. 3143, “Other Issues”).  Post-filing art shows the optimization of novel, proprietary lipids within LNPs, and notes no rationale has been provided regarding formulation composition or selection, and that the ideal formulations for intravenous (IV) expression are not necessarily ideal for intramuscular (IM) expression.  Even with the safest ionizable lipids on the market, post-filing clinical trials still showed mild to moderate local and systemic adverse events (Hassett KJ, et. al. Mol Ther Nucleic Acids. 2019 Apr 15;15:1-11. Epub 2019 Feb 7., “Introduction” pp. 1-2).  Again, it is noted the ionizable lipid is the primary driver of the LNP potency (p. 7, left col., ¶1) and the pKa of the lipid played a role in protein expression, especially depending on the route of delivery but was not the only factor that needed to be considered in the LNP with respect to eliciting a potent immune response (p. 7, ¶ bridging cols.)  Hassett notes not only is it important to choose the delivery system, but also the antigen to generate potent immune responses in LNP-RNA-based vaccines (pp. 7-8, ¶ bridging cols.)  As the prior and post-filing art clearly shows, there was and is great uncertainty in the LNP field, especially with respect to delivery of RNA for immunogenic therapeutic purposes.  
With respect to RNA modification, the art has shown that the type of modified nucleosides can have an effect on protein translation, as well as the target cells in which said RNA is translated (Poveda C, et. al. Vaccines (Basel). 2019 Sep 27;7(4):131.)  The art has also shown that certain modifications to nucleotides within RNA can diminish the immune response (Durbin AF, et. al. mBio. 2016 Sep 20;7(5):e00833-16.)  
With respect to VZV antigens, there are a number of vaccines against VZV, which use either live-attenuated virus (VARILRIX®, PROQUAD®, VARIVAX™, SHINGRIX™) or recombinant antigen (ZOSTAVAX ™) as their active ingredient.
VARIVAX™ (varicella virus live vaccine) had about 80% efficacy upon initial release, which was increased after the dosing regimen required a booster 3-5 years after the initial inoculation (See e.g. Woodward M, et. al. Open Forum Infect Dis. 2019 Aug 1;6(8):ofz295.).  ZOSTAVAX™ has a higher titer of the live virus than VARIVAX, but both contain the same attenuated virus.  PROQUAD® is a combination measles, mumps, rubella, and varicella vaccine licensed in 2005 for use among healthy children aged 12 months to 12 years.  VARIVAX, ZOSTAVAX, PROQUAD, and VARILRIX® all comprise a live attenuated Oka strain of VZV as the active ingredient; the attenuating mutations in each Oka strain differ between the vaccines (Depledge DP, et. al. J Virol. 2016 Sep 12;90(19):8698-704.)  Adverse effects included varicella, rash, and pyrexia, and due to the nature of the vaccine being a live, attenuated virus, the vaccine is contraindicated in those with immunocompromising conditions.  There is a risk of transmission of the attenuated virus if the vaccinated patient develops a post-vaccination rash.
SHINGRIX™ is an adjuvanted (AS01B), recombinant glycoprotein E (gE) vaccine (Shah RA, et. al. Skin Therapy Lett. 2019 Jul;24(4):5-7.)  In the vaccine formulation, gE is a recombinant protein deleted of its membrane anchor and carboxy terminal domains and is produced in Chinese hamster ovary (Cho) cells. gE was utilized as the antigen because it is the most abundant viral protein produced by infected cells and is one of the main targets of the immune system for the production of both specific antibodies and CD4+ T cell responses. The adjuvant utilized in this vaccine is AS01B, a liposome-based adjuvant consisting of a mixture of MPL (3-O-desacyl-4’-monoophosphoryl lipid A) and saponin QS-21, extracted from the plant Quillaja saponaria. MPL is a Toll-like receptor-4 agonist, whereas QS-21 increases the absorption and retention of antigen by dendritic cells.  A high incidence of adverse effects have been noted with this subunit vaccine, including pain, redness, and swelling at the injection site, fatigue, fever, gastrointestinal symptoms, headache, and myalgia (Freer G, et. al. New Microbiol. 2018 Apr;41(2):95-105. Epub 2018 Mar 2.)
Heat-inactivated V212 VZV vaccine is in development, which is safer for use in immunocompromised individuals, yet has shown to stimulate lower and less efficient immune responses compared to live vaccines.  
Post-filing art (Monslow MA, et. al. Vaccine. 2020 Aug 10;38(36):5793-5802. Epub 2020 Jul 20.) has shown that with delivery of mRNA encoding VZV gE using a cationic lipid nanoparticle (LNP), the LNP formulation with respect to VZV gE was rather specific.  With respect to the mRNA encoding the VZV gE antigen, the sequence of gE from the Oka strain had the C-terminal domain of the mature protein truncated to increase solubility, subcellular trafficking, and expression of the resulting encoded protein.  The mRNA was not self-amplifying, and had base modifications to the uracils (Sect. 2.1 at p. 5794).  Monslow does not teach the exact composition of the LNP and cites a previous study (Bahl K, et. al. Mol Ther. 2017 Jun 7;25(6):1316-1327. Epub 2017 Apr 27. Erratum in: Mol Ther. 2022 Aug 3;30(8):2874.) as to how the LNP were generated, wherein said LNP were formulated by dissolving lipids in ethanol at molar ratios of 50:10:38.5:1.5 (ionizable lipid: 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC): cholesterol: PEG-lipid). The lipid mixture was combined with a 50 mM citrate buffer (pH 4.0) containing mRNA at a ratio of 3:1 (aqueous:ethanol) using a microfluidic mixer; it is unclear as to the exact identity of the “ionizable lipid” and “PEG-lipid”.
Therefore, with respect to both the art at the time of filing and art after the time of filing, there was great uncertainty in the RNA-LNP field, and the skilled artisan was aware of the need to optimize every aspect of the RNA-LNP delivery system for success, especially in eliciting therapeutic immune responses.
Working examples. In support of the claimed invention (any immunogenic composition comprising any cationic LNP comprising any cationic lipid comprising any tertiary amine, any PEGylated lipid, cholesterol, and DSPC with any RNA polynucleotide encoding any VZV antigenic gE polypeptide), the application discloses examples of alphavirus RNA replicons (replicons based upon Venezeuelan equine encephalitis virus or VEE) engineered to produce monocystronic replicons that encode gB, gH, gL, gE, and gI, and to produce bicistronic replicons that encode gH/gL or gE/gI. In the bicistronic replicons, expression of each VZV open reading frame was driven by a separate subgenomic promoter (Example 7, starting at ¶[0276]).  Mice were inoculated with the replicons in either cationic nanoemulsions (CNE) or LNP (RV01, which were generated in ethanol by mixing 37 mg of DlinDMA (43.7%), 11.8 mg of DSPC (13.9%), 27.8 mg of Cholesterol (32.8%), and 8.07 mg of PEG DMG 2000 (9.5%), wherein the lipid to 150 ug of RNA nitrogen to phosphate (N:P) ratio was 8:1 ¶[0251]).  With an NCBI search of SEQ ID NO: 72 (see attached BLAST results), it appears as though the full-length version of VZV gE Oka strain was utilized for the replicon-based LNP delivery.  While full-length and C-terminal truncations of cytomegalovirus (CMV) glycoproteins were tested (Example 1, see esp. ¶[0215]), no truncations of VZV gE appear to have been generated or tested.  In Fig. 22, gE delivered alone was not as immunogenic as gE delivered in CNE (Fig. 21), but was comparably immunogenic to CNE delivery when delivered with gI.  It is unclear if the results in Table 11 are from CNE-RNA vaccination, LNP-RNA vaccination, or both.
Guidance in the specification. The specification provides guidance towards the use of VZV full-length glycoprotein E-encoding RNA replicon constructs encapsulated in or associated with cationic LNPs, where the cationic LNP is the RV01 formulation. While the specification teaches of alternate embodiments of cationic lipids and other lipids (¶[0110], and teaches ranges of embodiments to generate LNPs with other components, it is not clear beyond the RV01 LNP formulation what lipid combinations would be useful to generate successful LNPs for use in the compositions or methods as claimed, nor is it clear that any other RNA aside from that encoding full-length VZV gE would be immunogenic.  It is not clear as to the criticality of each component to generate a stable RNA-LNP immunogenic composition.  It is not clear that said the breadth of claimed RNA-LNP compositions are safe and non-toxic for laboratory or clinical immunogenic studies.  
Amount of experimentation necessary.  Additional research is required in order to determine how effective any LNPs would be in acting as an immunogenic composition that would encapsulate or associate with any VZV gE-immunogen-encoding RNA.
For the reasons discussed above, it would require undue experimentation for one skilled in the art to make and/or use the claimed invention. 



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 47 is drawn to an immunogenic composition comprising:
a) lipid nanoparticles comprising a polyethylene glycol-conjugated lipid (PEGylated lipid), cholesterol, distearovlphosphatidylcholine (DSPC), and a cationic lipid comprising a tertiary amine; and 
b) RNA molecules comprising a 5' Cap, a sequence that encodes a Varicella zoster virus (VZV) glycoprotein gE immunogen, and a 3' poly A tail.
Further limitations on the composition of claim 47 are wherein the RNA molecules comprise at least one modified uridine nucleotide (claim 51); the at least one modified uridine is selected from the group comprising pseudouridines and 5- methyluridine (claim 52); the 5' Cap having a Cap 0 structure or a Cap 1 structure (claim 55); the RNA molecules being self-replicating RNA (claim 56); the lipid nanoparticles encapsulating at least half of the RNA molecules (claim 58); and the composition does not further comprise an adjuvant (claim 66).   
Claim 60 is drawn to a method of eliciting an immune response in an individual, the method comprising administering to the individual an effective amount of the composition of claim 47.
Further limitations on the methods are wherein the composition does not further comprise an adjuvant (claim 67).   




Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 47 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morrison (US20090068221A1, Pub. 03/12/2009, Priority 08/05/2005; hereafter “Morrison”) is withdrawn in light of the amendments to the claims. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection Claims 47-51, 57-58, and 60-63 under pre-AIA  35 U.S.C. 103(a) as being obvious over Wendorf et. al. (WO2008051245A2, Pub. 05/02/2008; Priority 12/02/2005; hereafter “Wendorf”.) in view of 
Maclachlan et. al. (US20040142025A1, Pub. 07/22/2004; hereafter “Maclachlan”);
Arvin et. al. (Arvin AM, et. al. Annu Rev Microbiol. 1996;50:59-100.; hereafter “Arvin”);
and Garcia-Valcarcel et. al. (Garcia-Valcarcel M, et. al. Vaccine. 1997 Apr-May;15(6-7):709-19.; hereafter “Garcia-Valcarcel”) is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection Claims 52-55, 59, and 64-65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendorf, Maclachlan, Arvin, and Garcia-Valcarcel as applied to claims 47-51, 57-58, and 60-63 above, and further in view of von der Mulbe et. al. (US20050032730A1, Pub. 02/10/2005, hereafter “von der Mulbe”) is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection Claim 56 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wendorf, Maclachlan, Arvin, and Garcia-Valcarcel as applied to claims 47-51, 57-58, and 60-63 above, and further in view of Coit et. al. (US20070207526A1, Pub. 09/06/2007, hereafter “Coit”) is withdrawn in light of the amendments to the claims.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648